Converted by SEC Publisher, created by BCL Technologies Inc., for SEC Filing UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21053 Name of Fund: BlackRock Virginia Municipal Bond Trust (BHV) Fund Address: 100 Bellevue Parkway, Wilmington, DE 19809 Name and address of agent for service: Donald C. Burke, Chief Executive Officer, BlackRock Virginia Municipal Bond Trust, 800 Scudders Mill Road, Plainsboro,NJ,08536. Mailing address: P.O. Box 9011, Princeton, NJ, 08543-9011 Registrants telephone number, including area code: (800) 882-0052, Option 4 Date of fiscal year end: 08/31/2008 Date of reporting period: 03/01/2008  05/31/2008 Item 1  Schedule of Investments BlackRock Virginia Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds ) Value Virginia - 132.6% Arlington County, Virginia, IDA, Hospital Facilities Revenue Bonds (Virginia Hospital Center - Arlington Health System), 5.25%, 7/01/11 (a) $ $ Celebrate North Community Development Authority, Virginia, Special Assessment Revenue Bonds, Series B, 6.75%, 3/01/34 Charlottesville, Virginia, IDA, Educational Facilities Revenue Refunding Bonds (University of Virginia Foundation), VRDN, Series B, 1.50%, 12/01/37 (b) Chesterfield County, Virginia, EDA, Solid Waste and Sewer Disposal Revenue Bonds (Virginia Electric Power Company), AMT, Series A, 5.60%, 11/01/31 Danville, Virginia, IDA, Hospital Revenue Refunding Bonds (Danville Regional Medical Center), 5.25%, 10/01/28 (c)(d) Dulles Town Center, Virginia, Community Development Authority, Special Assessment Tax (Dulles Town Center Project), 6.25%, 3/01/26 Fairfax County, Virginia, EDA, Residential Care Facilities, Mortgage Revenue Refunding Bonds (Goodwin House, Inc.), 5.125%, 10/01/37 Fairfax County, Virginia, Water Authority, Water Revenue Refunding Bonds, 5%, 4/01/27 Hampton, Virginia, Public Improvement, GO, 5%, 4/01/20 Henrico County, Virginia, EDA, Revenue Refunding Bonds (Bon Secours Health System, Inc.), Series A, 5.60%, 11/15/12 (a) 60 Henrico County, Virginia, EDA, Revenue Refunding Bonds (Bon Secours Health System, Inc.), Series A, 5.60%, 11/15/30 Isle Wight County, Virginia, IDA, Environmental Improvement Revenue Bonds, AMT, Series A, 5.70%, 11/01/27 Norfolk, Virginia, Airport Authority Revenue Bonds, Series A, 5.125%, 7/01/31(e) Peninsula Ports Authority, Virginia, Residential Care Facilities, Revenue Refunding Bonds (Baptist Homes), Series C, 5.40%, 12/01/33 Pocahontas Parkway Association, Virginia, Toll Road Revenue Bonds, Senior Series B, 6.99%, 8/15/08 (a)(f)(g) Prince William County, Virginia, Lease Participation Certificates, 5%, 12/01/21 Portfolio Abbreviations To simplify the listings of BlackRock Virginia Municipal Bond Trust's portfolio holdings in the Schedule of Investments, we have abbreviated the names of many of the securities according to the list below. AMT Alternative Minimum Tax (subject to) HDA Housing Development Authority EDA Economic Development Authority IDA Industrial Development Authority GO General Obligation Bonds VRDN Variable Rate Demand Notes 1 BlackRock Virginia Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Par Municipal Bonds Value Richmond, Virginia, Metropolitan Authority, Expressway Revenue Refunding Bonds, 5.25%, 7/15/22 (e) $ $ Richmond, Virginia, Public Utilities Revenue Refunding Bonds, 5%, 1/15/12 (a)(h) The Shops at White Oak Village Community Development Authority, Virginia, Special Assessment Revenue Bonds, 5.30%, 3/01/17 Virginia College Building Authority, Educational Facilities Revenue Bonds (21st Century College and Equipment Programs), VRDN, Series B, 1.45%, 2/01/26 (b) Virginia College Building Authority, Educational Facilities Revenue Bonds (21st Century College and Equipment Programs), VRDN, Series C, 1.15%, 2/01/26 (b) Virginia College Building Authority, Educational Facilities Revenue Refunding Bonds (Washington and Lee University Project), 5.25%, 1/01/26 (i) Virginia College Building Authority, Educational Facilities Revenue Refunding Bonds (Washington and Lee University Project), 5.25%, 1/01/31 (i) Virginia Port Authority, Port Facilities Revenue Bonds, AMT, 4.75%, 7/01/31 (e) Virginia Small Business Financing Authority, Revenue Refunding Bonds (Children's Hospital of the King's Daughters Project), VRDN, 1.58%, 1/01/36 (b) Virginia State, HDA, Commonwealth Mortgage Revenue Bonds, Series H, Sub-Series H-1, 5.375%, 7/01/36 (i) Virginia State Resources Authority, Infrastructure Revenue Bonds (Pooled Loan Program), Series A, 5.125%, 5/01/27 Virginia State Resources Authority, Water and Sewer System Revenue Bonds (Frederick County Sanitation Authority Project), 5.20%, 10/01/10 (a) District of Columbia - 7.2% Metropolitan Washington Airports Authority, D.C., Airport System Revenue Bonds, AMT, Series A, 5.25%, 10/01/32 (e) Metropolitan Washington Airports Authority, D.C., Airport System Revenue Bonds, AMT, Series B, 5%, 10/01/34 (h) Puerto Rico - 5.2% Children's Trust Fund Project of Puerto Rico, Tobacco Settlement Revenue Refunding Bonds, 5.375%, 5/15/33 Total Municipal Bonds (Cost - $33,293,561) - 145.0% Corporate Bonds Multi-State - 7.0% Charter Mac Equity Issuer Trust, 7.20%, 10/31/52 (j) Total Corporate Bonds (Cost - $1,500,000) - 7.0% 2 BlackRock Virginia Municipal Bond Trust Schedule of Investments May 31, 2008 (Unaudited) (Percentages shown are based on Net Assets) Municipal Bonds Transferred to Tender Option Bond Par Trusts (k) Value Virginia - 8.7% University of Virginia, Revenue Bonds, 5%, 6/01/40 $ 2,000 $ 2,083,667 Municipal Bonds Transferred to Tender Option Bond Trusts (Cost - $2,071,025) - 8.7% 2,083,667 Total Investments (Cost - $36,864,586*) - 160.7% 38,364,059 Other Assets Less Liabilities - 1.6% 375,480 Liability for Trust Certificates, Including Interest Expenses and Fees Payable - (5.6%) (1,340,673 ) Preferred Shares, at Redemption Value - (56.7%) (13,534,476 ) Net Assets Applicable to Common Shares - 100.0% $ 23,864,390 *The cost and unrealized appreciation (depreciation) of investments as of May 31, 2008, as computed for federal income tax purposes, were as follows: Aggregate cost $ 35,533,02 Gross unrealized appreciation $ 1,884,586 Gross unrealized depreciation (393,548 ) Net unrealized appreciation $ 1,491,038 (a) U.S. government securities, held in escrow, are used to pay interest on this security as well as to retire the bond in full at the date indicated, typically at a premium to par. (b) Variable rate security. Rate shown is as of report date. Maturity shown is the final maturity date. (c) AMBAC Insured. (d) Security is collateralized by Municipal or U.S. Treasury Obligations. (e) FGIC Insured. (f) ACA Insured. (g) Represents a zero coupon bond; the interest rate shown reflects the effective yield at the time of purchase. (h) FSA Insured. (i) MBIA Insured. (j) Security exempt from registration under Rule 144A of the Securities Act of 1933. These securities may be resold in transactions exempt from registration to qualified institutional investors. Unless otherwise indicated, these securities are not considered illiquid. (k) Securities represent bonds transferred to a tender option bond trust in exchange for which the Trust acquired residual interest certificates. These securities serve as a collateral in a financing transaction. 3 Item 2  Controls and Procedures 2(a)  The registrants principal executive and principal financial officers or persons performing similar functions have concluded that the registrants disclosure controls and procedures (as defined in Rule 30a-3(c) under the Investment Company Act of 1940, as amended (the 1940 Act)) are effective as of a date within 90 days of the filing of this report based on the evaluation of these controls and procedures required by Rule 30a-3(b) under the 1940 Act and Rule 13a-15(b) under the Securities Exchange Act of 1934, as amended. 2(b)  There were no changes in the registrants internal control over financial reporting (as defined in Rule 30a-3(d) under the 1940 Act) that occurred during the registrants last fiscal quarter that have materially affected, or are reasonably likely to materially affect, the registrants internal control over financial reporting. Item 3  Exhibits Certifications  Attached hereto Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. BlackRock Virginia Municipal Bond Trust By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer of BlackRock Virginia Municipal Bond Trust Date: July 18, 2008 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Donald C. Burke Donald C. Burke Chief Executive Officer (principal executive officer) of BlackRock Virginia Municipal Bond Trust Date: July 18, 2008 By: /s/ Neal J. Andrews Neal J. Andrews Chief Financial Officer (principal financial officer) of BlackRock Virginia Municipal Bond Trust Date: July 18, 2008
